DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 have been allowed.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-2) of 01/23/2022, amended claims filled on 01/23/2022 and closet prior art of record Heise (US20130282249A1).
Heise discloses an electronic controller for a brake system of a motor vehicle, which comprises at least one interface to a control element, in particular a parking brake control switch, and at least two drive circuits for electric actuators, in particular electric parking brake actuators. According to the invention, the electronic controller comprises two or a plurality of independent arithmetic units, which are directly connected to each other via a data bus. A motor vehicle equipped with a controller or brake system according to the invention requires no transmission lock in an automatic gearbox.
In regards to claim 1, Heise either individually or in combination with other prior art fails to teach or render obvious a motor vehicle electronic control unit (ECU), comprising a first processor system, which is configured to control a pair of actuators of an electric parking brake (EPB) and at least one other motor vehicle function unit; a second processor system, which is configured to control the at least one EPB actuators in an at least partially redundant manner to the first processor system; a changeover device having a first condition enabling operation of both  EPB actuators via the first processor system when the 
In regards to claim 19, Heise either individually or in combination with other prior art fails to teach or render obvious a pair of actuators of an electric parking brake (EPB) comprising: selective operation of the EPB actuators via a first processor system or a second processor system, wherein the first processor system is configured to control both EPB actuators and at least one other U.S. Serial No. 16/474,406 Page 6 motor vehicle function unit when the first processor system has functionality, and wherein the second processor system is configured to control the at least one EPB actuators in an at least partially redundant manner to the first processor system when the first processor system has a lack of functionality.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662